
	

114 HR 2641 IH: Horseracing Integrity and Safety Act of 2015
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2641
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Pitts (for himself, Ms. Schakowsky, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To improve the integrity and safety of interstate horseracing, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Horseracing Integrity and Safety Act of 2015. 2.FindingsThe Congress finds the following:
 (1)The Federal Food, Drug, and Cosmetic Act prohibits the adulteration or misbranding of any food, drug, or device in interstate commerce.
 (2)The manufacture, delivery, and use of certain performance enhancing drugs in horseracing can constitute violations of the Federal Food, Drug, and Cosmetic Act.
 (3)According to a Food and Drug Administration Import Alert titled Animal Drug Imported For Use By Racetrack Veterinarians, the Food and Drug Administration routinely receives complaints from State racetrack authorities about the illegal use of clenbuterol, detomidine hydrochloride, glu­co­sa­minoglycan polysulfuric acid ester, hyaluronic acid, and isoxsuprine hydrochloride.
 (4)Currently, nearly every horse participating in interstate horseracing is injected shortly before racing with furosemide, a drug that is approved by the Food and Drug Administration for use in horses only for the treatment of edema.
 (5)Congress enacted the Interstate Horseracing Act of 1978 to regulate interstate commerce with respect to parimutuel wagering on horseracing in order to further the horseracing industry of the United States.
 (6)The use of performance-enhancing drugs in horseracing is widespread in the United States, where no uniform regulations exist with respect to the use of, and testing for, performance-enhancing drugs in interstate horseracing.
 (7)A 2012 New York Times investigation found that, on average, every week 24 horses die racing, a high equine fatality rate likely caused by the misuse of permitted medication and abuse of illegal drugs.
 (8)A 2013 horseracing industry study found that a large majority of parimutuel wagering participants avoid wagering at certain tracks and when certain trainers compete because they assume illegal drug use affects race results.
 (9)Total parimutuel wagering on Thoroughbred horseracing in the United States declined 30 percent from 2002 to 2014.
 3.DefinitionsIn this Act: (1)Interstate off-track wager; horsemen's group; host racing association; off-track betting systemThe terms interstate off-track wager, horsemen's group, host racing association, and off-track betting system have the meanings given those terms in section 3 of the Interstate Horseracing Act of 1978 (15 U.S.C. 3002).
 (2)Veterinarian-client-patient relationshipThe term veterinarian-client-patient relationship has the meaning of that term as used in the Principles of Veterinary Medical Ethics of the American Veterinary Medical Association (as in effect on the date of the enactment of this Act).
			4.Independent anti-doping organization for interstate horseracing
 (a)In generalThere shall be an independent anti-doping organization with responsibility for ensuring the integrity and safety of horseraces that are the subject of interstate off-track wagers.
 (b)DutiesThe duties of the independent anti-doping organization referred to in subsection (a) with respect to horseraces described in that subsection are the following:
 (1)Developing, publishing, and maintaining rules with respect to— (A)substances, methods, and treatments that may not be administered to a horse participating in such a horserace;
 (B)substances, methods, and treatments that may be administered to a horse participating in such a horserace in the context of a veterinarian-client-patient relationship; and
 (C)the use of substances, methods, and treatments permitted under subparagraph (B), including rules with respect to the period before a horserace (which may not be less than 24 hours before a horserace) during which a horse may no longer receive such substances, methods, and treatments.
 (2)Implementing programs relating to anti-doping education, research, testing, and adjudication to prevent any horse participating in a horserace described in subsection (a) from racing under the effect of any substance, method, or treatment that could affect the performance of the horse (other than a substance, method, or treatment described in subparagraph (B) of paragraph (1) administered during a time period that is permitted under subparagraph (C) of that paragraph).
 (3)Excluding from participating in any horserace described in subsection (a) any person that the independent anti-doping organization or a State racing commission determines—
 (A)has violated a rule with respect to a substance, method, or treatment that may not be administered to a horse participating in such a horserace under subparagraph (A) of paragraph (1);
 (B)has violated 3 or more times a rule with respect to a substance, method, or treatment permitted under subparagraphs (B) and (C) of that paragraph that has the ability to affect the performance of a horse; or
 (C)is subject to a suspension from horseracing activities by any State racing commission. (c)DeadlineThe independent anti-doping organization referred to in subsection (a) shall publish the rules required by subsection (b) not later than one year after the date of the enactment of this Act.
 (d)Suspension of exclusion periodThe independent anti-doping organization referred to in subsection (a) may— (1)suspend a period of exclusion from participating in a horserace imposed on a person pursuant to subsection (b)(3) if the person provides substantial assistance to the organization or other persons that results in the discovery of—
 (A)a violation of a rule published under subsection (b) by another person; or (B)a violation of Federal or State law by another person; and
 (2)may reinstate all or part of a period of exclusion imposed on a person and suspended under paragraph (1) if the person fails to provide substantial assistance described in that paragraph.
 (e)ConsultationsIn developing, publishing, and maintaining rules under subsection (b)(1), the independent anti-doping organization referred to in subsection (a) shall consult with State racing commissions, host racing associations, horsemen's groups, and other interested persons.
 (f)Transition rule with respect to furosemideDuring the 2-year period beginning on the date of the enactment of this Act, the independent anti-doping organization referred to in subsection (a) shall permit the use of furosemide in a horse participating in a horserace described in subsection (a) if—
 (1)the horse is 3 years old or older; and (2)the use of furosemide—
 (A)complies with the requirements of the document entitled ARCI–011–020 Medications and Prohibited Substances published by the Association of Racing Commissioners International, Inc.; and (B)is within the context of a veterinarian-client-patient relationship.
 (g)Designation of organizationThe independent anti-doping organization designated pursuant to section 701 of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2001) shall serve as the independent anti-doping organization referred to in subsection (a).
			5.Consent required for acceptance of interstate off-track wagers
 (a)In generalOn and after the date of the enactment of this Act, a host racing association may conduct a horserace that is the subject of an interstate off-track wager, and an interstate off-track wager may be accepted by an off-track betting system, only if consent is obtained from the independent anti-doping organization referred to in section 4(a).
			(b)Requirement for agreement
 (1)In generalA host racing association shall obtain the consent required by subsection (a) of the independent anti-doping organization referred to in section 4(a) pursuant to an agreement entered into between the association and the organization that specifies the terms and conditions relating to such consent, including—
 (A)compliance with the rules published under section 4(b); and (B)payments to the organization to defray the costs of carrying out the duties of the organization under this Act.
 (2)Defrayal of costsThe independent anti-doping organization referred to in section 4(a) shall ensure that all of the costs incurred by the organization in carrying out the duties of the organization under this Act are defrayed pursuant to agreements entered into under paragraph (1).
				
